DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 4, 6, 7, 10, 12 and 26 are cancelled. Claims 1, 2, 5, 9, 13, 14, 17-19, 21, 29 and 30 are amended. Claims 1 and 31 are independent claims. Claims 15-17, 19, 20 and 31-33 are withdrawn. Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites "...a rotating shaft…", which is not described in the specification. 
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 18 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…a second infrared ray irradiation equipment arranged above said single-crystal production crucible heats a vicinity of a periphery of the melt and/or the mixed melt adjacent a sidewall of the single-crystal production crucible…” constitutes an indefinite subject matter. As described in the instant specification (for example [0254] of PGPUB US 2019/0301050 A1), “…FIG 2, second infrared ray irradiation equipments 71 and 82 are used, and infrared rays 74 and 85 are irradiated  to the melting vessel 62 from these second infrared ray irradiation equipments 72 and 82”; it appears that the second infrared ray irradiation equipment is heating the raw material melting vessel, not heating “a vicinity of a periphery of the melt and/or the mixed melt adjacent a sidewall of the single-crystal production crucible” as instantly claimed, e.g., the instantly claimed second infrared ray irradiation equipment does not conform to the second infrared ray irradiation equipment as described in the instant specification. It is not clear with respect to the limitation of the second infrared ray irradiation equipment. Therefore, the metes and bounds of claim 1 are not readily 
The recited in claim 1 "… said granular raw material melting apparatus comprises a granular raw material melting vessel which receives said granular raw material and a vessel heating equipment which heats said granular raw material melting vessel and thereby melts said granular raw material in said granular raw material melting vessel … wherein said granular raw material melting apparatus comprises a granular raw material melting vessel which receives said granular raw material, and a vessel heating equipment which heats said granular raw material melting vessel and thereby melts said granular raw material in said granular raw material melting vessel…” constitutes an indefinite subject matter. It appears that “wherein said granular raw material melting apparatus comprises a granular raw material melting vessel which receives said granular raw material, and a vessel heating equipment which heats said granular raw material melting vessel and thereby melts said granular raw material in said granular raw material melting vessel” is redundant since it repeats the limitation of claim 1; it is not clear what is meant by repeating the recitation “…said granular raw material melting apparatus comprises a granular raw material melting vessel which receives said granular raw material, and a vessel heating equipment which heats said granular raw material melting vessel and thereby melts said granular raw material in said granular raw material melting vessel” in claim 1. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan G. Stoddard (US 20070169684 A1, “Stoddard”) in view of Takano et al (US 5462010 A, “Takano”), Isamu Shindo (US 20100037817 A1, “Shindo”) and of Ikeda et al (US 5961715 A, “Ikeda”).
Regarding claim 1, Stoddard (entire document) teaches a single-crystal (monocrystalline) production apparatus (equipment) for producing a large single crystal by placing a seed single crystal 220 in a single-crystal production crucible 210, 
Stoddard teaches the raw material supplied to the raw material melting apparatus as addressed above, but does not explicitly teach the granular raw material supply apparatus comprising a hopper. However Takano (entire document) teaches an apparatus for supplying granular raw material, wherein a tank 3 comprises hoppers 7/5 for storing the granular raw material 4 (col 2 lines 20-29, col 4 lines 7-16 and lines 45-54; col 6 line 4-19). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard per teachings of Takano in order to provide a raw material supplying apparatus for effectively and precisely controlling the supply of the granular raw material (Takano col 2 lines 20-29 and col 6 line 4-19).
Stoddard/Takano teaches the granular raw material supplying apparatus as addressed above, and further teaches the raw material melting apparatus comprising the melt vessel 300 for receiving the feedstock 200 (Stoddard fig 9, 0095-0096), and the melt vessel 300 is heated (apparently by a heating equipment) to melt the feedstock (solid raw material) to generate a raw material melt in the melt vessel 300 and supplies said raw material melt into said single-crystal production crucible 210 positioned 
Stoddard/Takano teaches the mixed melt formed by the melting apparatus and partially melting the upper surface of the seed placed on the bottom as addressed above, but does not explicitly teach a first infrared ray irradiation equipment comprising an elliptical reflector and an infrared lamp or laser irradiation equipment for laser light irradiation. However Shindo (entire document) teaches an apparatus for growing a single crystal, wherein the apparatus comprises an infrared ray irradiation equipment having an infrared lamps 3 and ellipsoidal reflecting mirror 2 to irradiate infrared rays to a top portion of the seed crystal to form a melt for growing the crystal 4b at the lower portion of seed crystal (0001, 0064-0069). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/ Takano per teachings of Shindo in order to provide suitable heating equipment, which can provide satisfactory temperature for the crystal growth system and benefit for producing a crystal having a high quality (Shindo 0017-0022).
Stoddard/Takano/Shindo teaches the crystal production equipment as addressed above, but does not explicitly teach that a second infrared ray irradiation equipment  and mirror 22 (an infrared ray irradiation) is arranged above the production crucible, and the infrared radiation irradiating/heating an area near a periphery of the melt (fig 1, abstract and col 3 lines 1-56), e.g., a vicinity of a periphery of the melt. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/ Shindo per teachings of Ikeda in order to directly heat the melt to supplement the heaters arranged around and below the crucible, and reduce the power of the heaters arranged around and below the crucible (Ikeda abstract).
As addressed above, Stoddard teaches the raw material melting apparatus comprising the melt vessel 300 for receiving the feedstock 200 (Stoddard fig 9, 0095-0096), and the melt vessel 300 is heated (apparently by a heating equipment) to melt the feedstock (solid raw material) to generate a raw material melt in the melt vessel 300 (Stoddard fig 9, 0095-0096);
Regarding claim 2, Stoddard/Takano/Shindo/Ikeda teaches that the granular raw material supply apparatus comprises the tank 3 having the hoppers 7/5 for storing the granular raw material 4, and a supply pipe 7a/11 through which the granular raw material is supplied to a crucible for forming melt (Takano col 2 lines 20-29, col 3 line 50 to col 4 line 16, col 4 lines 45-54; col 6 line 4-19), meeting the claim.
Regarding claim 5, Stoddard/Takano/Shindo/Ikeda teaches that the supply pipe/tube is made of quartz (Takano col 3 lines 65-66).

Regarding claim 22, Stoddard/Takano/Shindo/Ikeda teaches the granular raw material supply apparatus as addressed above, but does not explicitly teach granular raw material supply apparatus in a plural number. However it is well settled that mere duplication of parts has no patentable significance (MPEP 2144.04 VI B).
Regarding claim 23, Stoddard/Takano/Shindo/Ikeda teaches the granular raw material melting apparatus as addressed above, but does not explicitly teach the granular raw material melting apparatus in a plural number. However it is well settled that mere duplication of parts has no patentable significance (MPEP 2144.04 VI B).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard/Takano/Shindo/Ikeda as applied to claim 1 above, and further in view of Choudhury et al (US 6027563 A, “Choudhury”).

Regarding claim 9, Stoddard/Takano/Shindo/Ikeda/Choudhury teaches that the granular raw material supply apparatus is inside a closed chamber (Takano fig 1).
Claims 13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard/Takano/Shindo/Ikeda as applied to claim 1 above, and further in view of Takase et al (US 6361597 B1, “Takase”).
Regarding claim 13, Stoddard/Takano/Shindo/Ikeda teaches the melting crucible/vessel as addressed above, but does not explicitly teach a melting section where said granular raw material is heated and melted; and a melt retaining section where only a melt generated in said melting section is retained. However Takase a material melting apparatus, wherein the melting crucible/vessel having an outer section (a melting section) where the raw material is heated and melted, and a center/pipe portion (a melt retaining section) where only a melt generated in said melting section is retained (Takase fig 8, col 7 lines 45-67). Therefore it would have been obvious that one 
Regarding claim 18, Stoddard/Takano/Shindo/Ikeda teaches the raw material melting apparatus comprising the melting vessel, and the melting vessel is heated (apparently by a heating equipment) beyond the melting temperature of the raw material (feedstock) (Stoddard fig 9, 0095), but does not explicitly teach the heating equipment is a high-frequency induction heating equipment. However it is a known practice that high frequency induction heating coil is applied to melt raw material in a melting crucible/ vessel as taught by Takase (figs 1-8, col 5 line 53 to col 6 line 48). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/Shindo/Ikeda per teachings of Takase in order to provide suitable heating means for melting raw material, by which it is possible to improve thermal efficiency and to reduce melting time when melting the raw material (Takase col 1 lines 5-12 and col 2 lines 9-15).
Regarding claim 21, Stoddard/Takano/Shindo/Ikeda teaches the melting crucible/ vessel as addressed above, but does not explicitly teach a specific material of the vessel/crucible. However Takase teaches material melting apparatus, wherein the melting crucible/vessel is made of quartz (Takase col 5 line 17-19). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/Shindo/Ikeda per teachings of Takase in order to provide suitable crucible material for melting the raw prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoddard/ Takano/Shindo/Ikeda/Takase as applied to claim 13 above, and further in view of Bender et al (US 20130233237 A1, “Bender”) and Burkhard Altekruger (US 5360480 A, “Altekruger”).
Regarding claim 14, Stoddard/Takano/Shindo/Ikeda/Takase teaches the melting vessel divided into the melting section, the melting retaining section and the melt provided to the crucible below, as addressed above, but does not explicitly teach the melting vessel being a boat-shaped vessel, a separation pate dividing the vessel into melting section and melt retaining section. However it is well established that a mere change in shape is absent persuasive evidence showing that a particular configuration is significant. See MPEP 2144.04 (IV) (B). Stoddard/Takano/Shindo/Ikeda/Takase does not explicitly teach a groove on a lower part of a separation plate. However Bender teaches an apparatus for growing crystal, wherein a crucible is divided into multiple regions by weirs, and the weirs have passageways at a lower part (figs 1-5, 0011, 0020, 0034, 0066, 0067). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/Shindo/Ikeda/ Takase per teachings of Bender in order to provide effectively control the flow the melt between melting region and melting retaining region .
Claims 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard/Takano/Shindo/Ikeda as applied to claim 1 above, and further in view of Khattak et al (US 20110259262 A1, “Khattak”).
Regarding claim 24, Stoddard/Takano/Shindo/Ikeda teaches that the seed is arranged on the bottom of the production crystal as addressed above, but does not explicitly teach that a recess is formed on a central part of the bottom and said seed single crystal is arranged inside said recess. However Khattak (entire document) teaches an apparatus for producing crystal, wherein a seed well (recess) is formed on the bottom of the crucible and the seed crystal is arranged inside the see well (fig 6, fig 7, 0015, 0038-0039, 0053, 0062, 0063). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/Shindo/Ikeda per teachings of Khattak in order to 
Regarding claim 25, Stoddard/Takano/Shindo/Ikeda teaches the single-crystal production crucible as addressed above, but does not explicitly teach that an auxiliary heating equipment is arranged on the outer side of the crucible. However Khattak teaches an apparatus for producing crystal, wherein at least one heating element 80 is arranged on the outer side of the crucible (figs 1-7, 0045, 0049, 0054, 0056, 0057). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/ Shindo/Ikeda per teachings of Khattak in order to provide suitable conditions for crystal growth (Khattak 0045).
Regarding claim 27, Stoddard/Takano/Shindo/Ikeda teaches the single-crystal production crucible as addressed above, but does not explicitly teach that the bottom of the crucible is inclined downward toward the center. However Khattak teaches an apparatus for producing crystal, wherein the bottom of the crucible has a conical/ tapered shape toward the center of the bottom (figs 4-7, 0053). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/Shindo/Ikeda per teachings of Khattak in order to provide a desired heat distribution profile for crystal growth (Khattak 0053).
Regarding claim 28, Stoddard/Takano/Shindo/Ikeda teaches the single-crystal production crucible as addressed above, but does not explicitly teach that the inner wall of the crucible is coated with a release agent. However Khattak (0054) teaches an apparatus for producing crystal, wherein the crucible is coated with silicon nitride (a .
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard/Takano/Shindo/Ikeda as applied to claim 1 above, and further in view of Sakurada et al (US 20130008370 A1, “Sakurada”).
Regarding claim 29, Stoddard/Takano/Shindo/Ikeda does not explicitly teach crucible comprising a crucible rotating mechanism which rotates in the horizontal direction, the crucible rotating mechanism comprising a rotating shaft attached to a table on which the crucible sits. However Sakurada teaches an apparatus for producing crystal, wherein the crucible is rotated by a rotation shaft, the shaft attached to a crucible mount 14 (table) on which the crucible sits (0045, 0062, 0075, 0098 and 0119). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Stoddard/Takano/ Shindo/Ikeda per teachings of Sakurada in order to provide suitable device for producing crystals having suppressed defects (Sakurada 0031, 0062, 0075, 0098 and 0119).
Regarding claim 30, Stoddard/Takano/Shindo/Ikeda does not explicitly teach that the crucible comprising an elevator apparatus which moves in the vertical direction at a prescribed speed, the elevator apparatus comprising a shaft attached to a table on which the crucible sits. However Sakurada teaches an apparatus for producing crystal, wherein the crucible is movable up and down by a shaft, the shaft attached to a crucible .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10829869 B2 (‘869) in view of Nathan G. Stoddard (US 20070169684 A1, “Stoddard”).  Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-26 teach all of the instantly claimed limitations except for a melting apparatus. However a melting apparatus is taught by Stoddard, which is applied for the same reasons stated in the rejection above.
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that None of the additionally cited prior art Stoddard, Takano, Shindo, and Ikeda, specifically Ikeda does not teach “a second infrared ray irradiation equipment arranged above said single-crystal production crucible that heats a vicinity of a periphery of the melt and/or the mixed melt” have been considered, but not found persuasive. As addressed above, Ikeda teaches an infrared lamp 21 and mirror 22 (an infrared ray irradiation) is arrange above the production crucible, and the infrared radiation irradiating/heating an area near a periphery of the melt (fig 1, abstract 
Applicant’s arguments with respect to amended claim 14 have been considered, but not found persuasive because the arguments do not apply to combination of the references being used in the current rejection. Also, the primary Stoddard (fig 9) teaches a granular raw material melting vessel (crucible 300) as addressed above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/HUA QI/Primary Examiner, Art Unit 1714